[gladstonelandsutterav1eb001.jpg]
CERTAIN INFORMATION IDENTIFIED BY BRACKETED ASTERISKS ([*****]) HAS BEEN OMITTED
FROM THIS EXHIBIT BECAUSE IT IS BOTH NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED. AGREEMENT OF PURCHASE AND SALE (Sutter Avenue
Coalinga CA – West Parcels/Phase 2) THIS AGREEMENT (the “Agreement”) is made as
of the 19th day of April 2019 (the “Effective Date”), between RTS Orchards, LLC,
a California limited liability company (the “Seller”) and Gladstone Land
Corporation, a Maryland corporation (the “Purchaser”). WHEREAS, Seller has
agreed to sell and Purchaser has agreed to purchase the Property (as hereinafter
defined); NOW, THEREFORE, in consideration of the agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows: 1. Certain Definitions.
For purposes of this Agreement, the following terms shall have the following
definitions: “Broker” shall mean London Properties, Ltd. , its agents and
officers. “Broker’s Address” shall mean: London Properties Ltd. a California
corporation (BRE #00463722) Greg Squires, Broker Cameron Kay, Agent (BRE
#01932246)) Ken Neufeld, Agent (BRE #00788084) (559) 577-2062 (Cameron Kay)
Email: ckay@londonproperties.com (Cameron Kay) 6442 N. Maroa Ave. Fresno, CA
93704 “Broker Disclosures” means the statutory disclosures attached hereto as
Exhibit “G”. “Closing Date” shall mean [*****], or such earlier date as the
parties may agree. “Contracts” shall mean, collectively, any and all leases,
service, maintenance, management or other contracts or agreements with third
parties relating to or affecting the Property. “Crop Year” shall mean the twelve
(12) month period beginning on November 1 and ending on October 31 of the next
calendar year. -1-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb002.jpg]
“Due Diligence Materials” shall mean those materials and information more
particularly described on Exhibit C attached hereto and incorporated by
reference herein. “Earnest Money” shall mean the sum of Two Hundred Fifty
Thousand and NO/100 Dollars ($250,000.00), together with all interest accrued
thereon. “GAP” shall mean good agricultural practices. “Government Payments”
shall mean all federal, state and local government payments, benefits and
entitlements associated with or applicable to the Property or any crops grown
thereon, including without limitation any applicable direct payments or
counter-cyclical payments under the Farm Security and Rural Investment Act of
2002, as amended. “Inspection Period” shall mean the period beginning on the
Effective Date and ending on [*****]. “Improvements” shall mean all buildings,
structures, gates, fences, roads, levees, ditches, grain bins, silos, other
storage bins, together with all other appurtenances or other facilities
currently existing on the Property, including without limitation all Irrigation
Equipment. “Irrigation Equipment” shall mean all below ground, surface and above
ground irrigation equipment at the Property, including without limitation water
wells, structures, pumps, motors, casings, risers, above and below ground pipes
and pipelines, culverts, overhead or drip irrigation equipment, and pivot
irrigation equipment, and all related power and control units and systems, as
applicable. All the Irrigation Equipment shall be deemed to be part of the
Improvements to be conveyed to Purchaser. “Land” shall mean shall mean that
certain real property located in Fresno County, State of California, comprising
approximately 1,098.07 gross acres with such estimated acreage derived from
Fresno County Assessor’s records (including, without limitation, approximately
1,040.20 acres planted in pistachios), all as more particularly described on
Exhibit A attached hereto and incorporated herein by reference, together with
trees located thereon and all other rights (including without limitation mineral
rights, timber rights and development rights), easements, hereditaments and
appurtenances thereunto belonging. “Lease” shall mean an agricultural lease to
be entered into by Purchaser, or its assignee, and Tenant, in substantially the
form attached hereto as Exhibit F. “Personal Property” shall mean any personal
property used by Seller in conducting farming operations at the Property that
will be conveyed to Purchaser as part of this transaction, if any, that is
described on Exhibit B attached hereto and incorporated by reference herein.
“Phase 1 Agreement” shall mean contract between Seller and Purchaser entitled
“Agreement of Purchase and Sale (Sutter Avenue Coalinga CA – East Parcels/Phase
1)” of even date herewith. -2-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb003.jpg]
“[*****]Membership Interest” shall mean 53% (measured as of the Effective Date)
of Seller’s membership interest in [*****]Water Conveyance Partners, LLC, a
California limited liability company which owns certain irrigation pipelines
used from time to time to convey irrigation water to the Property. Without
limiting the foregoing in the event that Seller has conveyed 47% (measured as of
the Effective Date) of its membership interest in such LLC to Purchaser in
connection with the closing of the Phase 1 Agreement, the interest to be
conveyed hereunder shall be the full balance of Seller’s membership interest in
the LLC. “Property” shall mean the Land, Improvements, and any Personal
Property, specifically including without limitation all Water Rights and the
[*****]Membership Interest. Notwithstanding the foregoing or anything herein to
the contrary, the parties acknowledge and agree that the crop currently growing
on the Land is not a part of the Property to be conveyed at Closing, and the
owner thereof, RTS AGRI BUSINESS, LLC a California limited liability company
(“RTSAB, LLC”) shall be entitled to retain such current crop of pistachios and
all revenue generated from the sale of the same. In addition, notwithstanding
the foregoing or anything herein to the contrary, the parties acknowledge and
agree that the Solar Improvements (defined below) are not a part of the property
to be conveyed at Closing and shall be retained by RTSAB, LLC, provided however
that the Lease shall contain a provision for the transfer of the Solar
Improvements by RTSAB, LLC to Purchaser (as landlord under the Lease) on the
sixth (6th) anniversary of the commencement of the Lease. “Purchase Price” shall
mean the total amount of Thirty Seven Million and NO/100 dollars
($37,000,000.00), subject to adjustment as set forth in this Agreement.
“Purchaser’s Address” shall mean: Gladstone Land Corporation Attention: Bill
Reiman 1521 Westbranch Drive, Suite 200 McLean, VA 22102 (805) 377-7701 (T)
Email: bill.r@gladstoneland.com With copy to: Gladstone Land Corporation Attn:
Joseph Van Wingerden 1521 Westbranch Drive, Suite 200 McLean, VA 22102 (703)
287-5914 (T) (703) 287-5915 (F) Email: joe.v@gladstoneland.com With additional
copy to: -3-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb004.jpg]
Bass Berry & Sims PLC Attention: Robert P. McDaniel, Jr. 100 Peabody Place,
Suite 900 Memphis, TN 38103 (901) 543-5946 (T) (888) 765-6437 (F) Email:
rmcdaniel@bassberry.com “Seller’s Address” shall mean: RTS Orchards, LLC
Attention: Rod Stiefvater 4831 Calloway Drive, Suite 102 Bakersfield, CA 93312
Phone: (661) 829-5109 Email: rod@rtsag.com With a copy to: Hal H. Bolen II Bolen
Fransen Sawyers LLP 7405 N. First Street Fresno, CA 93720 Phone: 559-226-8177
Fax: 559-227-4971 Email: hhb@bolenfransen.com “Solar Improvements” shall mean
the items of solar equipment and related material described on Exhibit E
attached hereto and incorporated herein by reference. “Tenant” shall mean RTSAB,
LLC and CANOAS CREEK PISTACHIOS, LLC, a California limited liability company (a
wholly owned subsidiary of RTSAB, LLC), jointly and severally as tenant under
the Lease. “Title Company” shall mean: Chicago Title Insurance Company Attn:
Melodie T. Rochelle 2701 Emerywood Parkway, Suite 200 Richmond, Virginia 23294
(804) 521-5713 (T) (804) 521-5756 (F) Email: melodie.rochelle@fnf.com “Water
Rights” shall mean to the extent they are owned by Seller and appurtenant to the
Property, all groundwater rights (whether overlying, appropriative, prescriptive
or equitable), all -4-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb005.jpg]
rights or entitlements afforded to the Property under the Sustainable
Groundwater Management Act, and the right to any water made available by the
Pleasant Valley Water District as a district- wide water supply to any portion
of the Property located within such district. “Water Rights” shall not include
any separate contractor rights to use or acquire water supplies held by Seller
which are not tied to the Land. 2. Property. Seller hereby agrees to sell and
Purchaser, or its designee, hereby agrees to purchase from Seller the Property.
3. Earnest Money. Within three (3) business days after Effective Date, Purchaser
shall deposit the Earnest Money with the Title Company by wire transfer or
certified or cashier’s check. The Earnest Money shall be refundable to Purchaser
in accordance with the terms, provisions and conditions of this Agreement or
released to Seller as Liquidated Damages in the event of Purchaser’s default as
provided in Section 19 below. 4. Purchase Price. At the Closing, defined below,
all Earnest Money shall be applied to the Purchase Price, and the balance of the
Purchase Price, subject to adjustments for credits and debits as set forth in
this Agreement, shall be deposited by Purchaser in good funds by wire transfer
to the Title Company. 5. Inspection Period; Refund of Earnest Money; Due
Diligence Materials. (a) Purchaser shall have until the expiration of the
Inspection Period to make such determinations with respect to the Property as
Purchaser deems appropriate and to elect to either continue or terminate this
Agreement, in Purchaser’s sole and absolute discretion, for any reason or no
reason. Purchaser may terminate this Agreement, and receive a full refund of the
Earnest Money, less $10.00 to be retained by Seller as consideration for
entering into this Agreement, by delivering written termination notice to Seller
at any time prior to expiration of the Inspection Period. If Purchaser does not
so terminate this Agreement, the Earnest Money shall thereafter be refundable to
Purchaser only as expressly otherwise set forth in this Agreement, and this
Agreement shall remain in effect. (b) Within five (5) days after the Effective
Date, Seller shall deliver to Purchaser at Seller’s sole expense the Due
Diligence Materials. If Purchaser fails to purchase the Property for any reason,
it will return all of the Due Diligence Materials and all copies thereof.
Purchaser will keep the Due Diligence Materials confidential and disclose them
only to such attorneys, accountants, lenders and advisors as shall be necessary,
in Purchaser’s reasonable discretion, to properly evaluate them Seller shall
also promptly provide any other documents or information in Seller’s possession
or control relating to the Property or any Contract, that is reasonably
requested by Purchaser. 6. Costs and Prorations. (a) Purchaser shall pay the
costs of any Survey obtained by Purchaser pursuant to Section 9 hereof, and the
costs of any Phase I environmental report and all other inspections and work
performed or obtained by or for Purchaser in connection with its inspection of
the Property. Seller shall pay for preparation of the grant deed, all
documentary or transfer -5-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb006.jpg]
taxes, and recording costs applicable to the grant deed, the premium for
Purchaser’s CLTA Title Policy, defined below, and any costs of production of the
title search or abstract for the Property. Purchaser shall pay all expenses
incident to any financing obtained for the purchase of the Property, including
but not limited to any endorsement to the Title Policy or a separate lender’s
policy of title insurance required by Purchaser’s lender, the premium for all
endorsements to the Title Policy that Purchaser desires to obtain, and,
notwithstanding the foregoing or anything herein to the contrary, the increase
in the premium for the Title Policy resulting from Purchaser’s election to
obtain a 2006 ALTA form policy rather than a CLTA form policy. All other closing
costs shall be borne in accordance with the custom in Fresno County, California.
(b) The following shall be prorated between the parties as of the Closing Date:
(i) ad valorem property taxes constituting a lien against the Property for the
year in which the Closing occurs and all other unpaid assessments with respect
thereto, and (ii) utilities, and operating expenses for the Property for the
calendar month (or other applicable period if such rents or other tenant charges
are not paid monthly) in which Closing occurs. In the event such proration is
based upon a previous year’s taxes or assessment, after Closing, at such time as
any of the taxes or assessments are capable of exact determination, the party
having the information permitting the exact determination shall send to the
other party a detailed report of the exact determination so made. Within thirty
(30) days after both Seller and Purchaser shall have received such report,
Seller and Purchaser shall adjust the amounts apportioned pursuant to the
estimates made at Closing to reflect the exact determinations contained in the
report, and Seller or Purchaser, as the case may be, shall pay to the other
whatever amount shall be necessary to compensate for the difference.
Notwithstanding the foregoing, the Lease is intended to “pass through” all of
the foregoing costs and expenses to Tenant, which is a wholly owned subsidiary
of RTSAB, LLC under the Lease, after Closing. 7. Conditions Precedent to
Purchaser’s Obligations. Seller acknowledges that as a condition precedent to
Purchaser’s obligations hereunder, the following shall occur on or before the
Closing Date (or any earlier date indicated below), any of which conditions may
be waived by Purchaser in its sole discretion: (a) Purchaser shall have received
a current Phase I environmental assessment satisfactory to Purchaser prepared by
a competent licensed environmental engineer satisfactory to Purchaser. (b) There
shall have been no material adverse change to the financial condition of Tenant
from the Effective Date to Closing. (c) At or prior to Closing, the Tenant shall
have executed and delivered the Lease to Purchaser, and such Lease shall be in
full force and effect in accordance with its terms and conditions. (d) The Title
Company shall be irrevocably committed to issue upon Closing a 2006 ALTA form
Owner’s Policy of Title Insurance (the “Title Policy”), as evidenced by a
“marked up” Title Commitment, defined below, insuring Purchaser as owner of fee
simple title to the Property subject only to Permitted Exceptions, in the amount
of the Purchase Price, and containing such endorsements as Purchaser shall have
requested. -6-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb007.jpg]
(e) Subject to Sections 14 and 15 below, there shall have been no material
adverse change in the condition of any of the Property (including without
limitation any Improvements) after expiration of the Inspection Period and prior
to the Closing Date. (f) Each of the other members of the [*****]Pipeline
Partnership, LLC shall have waived its right of first refusal to purchase the
[*****]Membership Interest. (g) Each and every representation and warranty of
Seller set forth in Section 11 shall be true and correct in all material
respects, and Seller shall not be in default under any of its other obligations
under this Agreement, as of Closing. 7.1 Conditions Precedent to Seller’s
Obligations. Purchaser acknowledges that as a condition precedent to Seller’s
obligations hereunder, the following shall occur on or before the Closing Date
(or any earlier date indicated below), any of which conditions may be waived by
Seller in its sole discretion: (a) Purchaser has performed all of its
obligations under this Agreement, including delivering the Earnest Money Deposit
and the balance of the Purchase Price into Escrow as herein provided. (b)
Purchaser is not in default under the material terms of this Agreement. (c) At
or prior to Closing, the Purchaser as Landlord shall have executed and delivered
the Lease to Seller and Tenant, and such Lease shall be in full force and effect
in accordance with its terms and conditions. (d) Each of the other members of
the [*****]Pipeline Partnership, LLC shall have waived its right of first
refusal to purchase the [*****]Membership Interest. (e) Each and every
representation and warranty of Purchaser set forth in Section 11.1 shall be true
and correct in all material respects, (f) The transaction between Seller and
Purchaser evidenced by the Phase 1 Agreement shall have closed, and Purchaser
shall have paid the Purchase Price (as therein defined) and acquired title to
the Property defined therein as well. (g) The tenant under the Cell Tower Lease
(as defined in Section 11 (a) below), shall have waived or failed to timely
exercise any right of first refusal to purchase the affected portion of the
Property that it may have under the Cell Tower Lease. 8. Closing; Deed. (a)
Subject to all preconditions set forth herein, the closing or settlement
(“Closing”) of the transaction contemplated hereby, unless terminated in
accordance with this Agreement or as otherwise agreed upon by Purchaser and
Seller, shall be held via the mails, through the Title Company at 10:00 a.m. on
the Closing Date or such other place and time as the parties may agree in
writing. -7-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb008.jpg]
(b) At Closing, Seller shall convey to Purchaser good, marketable and insurable
title to the Property by grant deed acceptable to Purchaser and the Title
Company (the “Deed”), subject to (i) standard exceptions for real property taxes
not yet due and payable, and (ii) any other matters which are waived by, or
acceptable to, Purchaser pursuant to Section 10 below (the “Permitted
Exceptions”). The Land description in the Deed shall be the property description
from Seller’s vesting deed(s); and further provided, that if Purchaser obtains a
Survey of the Property, Seller also agrees to execute and deliver a recordable
Quit Claim Deed to Purchaser at Closing using the Survey description. 9. Survey.
During the Inspection Period, Purchaser, at Purchaser’s expense, may cause a
survey of the Property to be prepared by a surveyor selected by Purchaser
(“Survey”). 10. Title. During the Inspection Period, Purchaser shall procure a
title insurance commitment in the amount of the Purchase Price covering the
Property issued by the Title Company (the “Title Commitment”) and furnish a copy
thereof to Seller. Purchaser shall have until the expiration of the Inspection
Period to object to any matters shown on the Title Commitment or Survey by
written notice to Seller (“Title Objection Notice”). Purchaser may also object
to any new matters thereafter revealed by a title update by subsequent Title
Objection Notice(s) to Seller. Within five (5) business days after receipt of a
Purchaser’s Title Objection Notice, Seller shall either (i) deliver written
notice to Purchaser of any title or Survey objections which Seller elects not to
cure, or (ii) cure or satisfy such objections (or commence to cure or satisfy
such objections as long as Seller reasonably believes such objections may be
cured or satisfied at least two (2) business days prior to Closing). In the
event that Seller does not deliver written notice to Purchaser of any title or
Survey objections which Seller elects not to cure within such five (5) day
period, Seller shall be deemed to have elected to not cure all such objections.
Within five (5) business days after receipt of Seller’s written notification
that Seller elects not to cure a title or Survey objection, Purchaser may
terminate this Agreement and receive a full refund of the Earnest Money by
delivering written notice thereof to Seller. If Purchaser does not so terminate
this Agreement, then any such title or Survey objection which Seller elects not
to cure shall be deemed waived by Purchaser and shall be an additional Permitted
Exception. If any objection which Seller elects to cure is not satisfied by
Seller at least two (2) business days before the scheduled date of Closing,
Purchaser shall have the right to terminate this Agreement, in which case the
Earnest Money shall be returned to Purchaser and neither party shall have any
further rights, obligations or duties under this Agreement. If Seller does cure
or satisfy the objections at least two (2) business days prior to Closing, then
this Agreement shall continue in effect. Any exception to or defect in title
which Purchaser shall elect to waive, or which is otherwise acceptable to
Purchaser, shall be deemed an additional Permitted Exception to title at
Closing. Seller covenants and agrees not to alter or encumber in any way
Seller’s title to the Property after the date hereof. Notwithstanding anything
in this Agreement to the contrary, Seller shall cause any deed of trust,
mortgage, deed to secure debt, judgment or other lien for a liquidated sum
encumbering the Property to be released at or before Closing provided that, any
such obligations actually satisfied and released by application of Purchaser’s
funds at the Closing will be deemed to have been cured by Seller at least two
(2) business days prior to Closing and shall not be a justification for
Purchaser to terminate this Agreement. -8-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb009.jpg]
Purchaser acknowledges that the Permitted Exceptions will include a gas line
easement (“Gas Line Easement”) that Seller has agreed to grant to relocate an
existing gas line around the periphery of the Property at a precise location
that will be disclosed during the Inspection Period. 11. Seller’s
Representations and Warranties. As of the date hereof and as of the Closing Date
(as evidenced by Seller’s date down certificate to be provided at Closing),
Seller represents, warrants and covenants to Purchaser that: (a) Other than (i)
the Lease, and (ii) a cell tower lease with Fresno MSA Limited Partnership dated
August 8, 2007 which contains a right of first refusal and affects Assessor’s
Parcel Number 085-020-08S (the “Cell Tower Lease”), there will be no parties in
possession of any portion of the Property as lessees, sub-lessees or otherwise,
and no other party has been granted an oral or written license, lease, option,
purchase agreement or other right pertaining to the use, purchase or possession
of any portion of the Property. A true, complete and correct copy of any
Contracts affecting the Property and any amendments thereto have been or will be
furnished to Purchaser within five (5) days after the Effective Date as part of
the Due Diligence Materials, and there are no Contracts which encumber or bind
the Property or Seller which will be binding on Purchaser, or which Purchaser
will be required to assume at Closing, or which will encumber or bind the
Property at or after Closing. There are no leasing brokerage agreements, leasing
commission agreements or other agreements providing for the payment of any
amounts, and no commissions due, for leasing activities with respect to the
Property. (b) Seller shall cause Tenant to execute and deliver the Lease at or
prior to Closing. (c) Seller shall use a commercially reasonable good faith
effort to obtain a waiver of any right of first refusal in favor of the Tenant
under the Cell Tower Lease, and provide written confirmation of the same to
Purchaser and to Title Company, as soon as reasonably practical after the
Effective Date. (d) The Seller has not received notice of any default (and
Seller has no knowledge of any default) under any note, mortgage or deed of
trust or other security interest or loan document or indebtedness related to or
secured by the Property. The execution and delivery of this Agreement, the
consummation of the transaction herein contemplated and the compliance with the
terms and provisions hereof will not conflict with or (with or without notice or
the passage of time or both) result in a breach of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, loan
agreement or instrument to which the Seller is a party or by which the Seller or
the Property is bound, any applicable regulation or any judgment, order or
decree of any court having jurisdiction over the Seller or the Property. (e) The
Seller has not received any notice, nor does Seller have knowledge of any
material violation of any ordinance, regulation, law, statute, rule or
restriction relating to the Property. (f) There are no attachments, executions,
assignments for the benefit of creditors, or voluntary or involuntary
proceedings in bankruptcy or under any applicable debtor -9-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb010.jpg]
relief laws or any other litigation contemplated by or pending or to Seller’s
knowledge, threatened against the Seller or the Property. (g) Seller has been
duly organized and is validly existing under the laws of the State of
California. Seller has the full right and authority to enter into this Agreement
and to transfer all of the Property to be conveyed by Seller pursuant hereto and
to consummate or cause to be consummated the transactions contemplated herein to
be made by Seller. The person signing this Agreement on behalf of Seller is
authorized to do so. No other signatures or approvals are required to make this
Agreement fully enforceable by the Purchaser with respect to the Seller or the
Property. This Agreement constitutes, and all agreements and documents
contemplated hereby (when executed and delivered pursuant hereto) will
constitute, the valid and legally binding obligations of Seller, enforceable in
accordance with their respective terms. (h) The Seller has and will convey to
the Purchaser good, marketable and indefeasible title in fee simple to the
Property, subject only to the Permitted Exceptions. (i) Seller has no knowledge
of any pending condemnation or similar proceeding or assessment affecting the
Property or any part thereof, nor to the knowledge of the Seller is any such
proceeding or assessment contemplated or threatened by any governmental
authority. There will be no claim against the Property or Purchaser for or on
account of work done, materials furnished, and utilities supplied to the
Property prior to the Closing Date by or at the request of Seller. To the best
of Seller’s knowledge, there are no public plans or proposals for changes in
road grade, access, or other municipal improvements which would adversely affect
the Property or result in any assessment; and no ordinance authorizing
improvements, the cost of which might be assessed against Purchaser or the
Property, is pending. (j) Except as disclosed in the Due Diligence Materials or
the Natural Hazards disclosures, no Improvements on the Land are located within
the area determined to be within any flood hazard areas, including the 100-year
flood plain on the Flood Insurance Rate Map published by the Federal Emergency
Management Agency and/or by the United States Army Corps of Engineers and/or
Fresno County and/or the State of California. (k) Seller has not entered into
any agreement to dispose of its interest in the Property or any part thereof,
except for this Agreement. (l) Seller is not a party to any litigation which is
still pending, and has no knowledge of any threatened litigation, affecting or
relating to the Property. (m) Neither the Seller, nor to Seller’s knowledge, any
other party has ever caused or permitted any “hazardous material” (as
hereinafter defined) to be placed, held, located, or disposed of on, under, or
at the Property or any part thereof in forms or concentrations which violate
applicable laws and regulations, and, to Seller’s knowledge, neither the
Property nor any part thereof has ever been used as a dump or storage site
(whether permanent or temporary) for any hazardous material. As used herein,
“hazardous material” means and includes any hazardous, toxic, or dangerous
waste, substance, or material defined as such in, or for purposes of, the
Comprehensive Environmental Response, Compensation Liability Act (42 U.S.C.
Section 9601, et seq., as amended) or any other “super fund” or “super lien” law
or any other Federal, -10-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb011.jpg]
State, or local statute, or law, ordinance, code, rule, regulation, order or
decree regulating, relating to, or imposing liability for standards of conduct
concerning any substance or material, as presently in effect. To Seller’s
knowledge, the Property does not currently contain any underground or above
ground storage tanks, and to Seller’s knowledge, any storage tanks previously
located on the Property (whether above ground or below ground) have been removed
in accordance with the requirements of all applicable laws. Without limiting the
other provisions of this Section 11(k), Seller has no knowledge of any release
or spill of oil, fuel or any other substance stored in storage tanks of any kind
on the Property that required reporting or formal cleanup under applicable law.
(n) Seller shall use a commercially reasonable good faith effort to obtain a
waiver of the right of first refusal to purchase the [*****]Membership Interest
by all of the other members of the [*****]Pipeline Partnership, LLC, and provide
written confirmation of the same to Purchaser and to Title Company, as soon as
reasonably practical after the Effective Date. Seller hereby indemnifies and
holds harmless Purchaser from and against any and all loss, expense (including
without limitation reasonable attorney fees), liability, cost, claim, demand,
action, cause of action and suit arising out of or in any way related to any
breach of any representation, warranty, covenant or agreement of Seller in this
Agreement. For purposes of this Agreement, “Seller’s knowledge” or “knowledge of
the Seller” means the current actual knowledge without duty of investigation of
Rodney T. Stiefvater. 11.1 Purchaser’s Representations and Warranties. As of the
date hereof and as of the Closing Date (as evidenced by Purchaser’s date down
certificate to be provided at Closing), Purchaser represents, warrants and
covenants to Seller that: (a) Purchaser has been duly organized and is validly
existing under the laws of the State of Maryland and is authorized to transact
business in the State of California. Purchaser has the full right and authority
to enter into this Agreement and, at or prior to Closing shall have obtained all
other approvals necessary to acquire all of the Property to be conveyed by
Seller pursuant hereto and to consummate or cause to be consummated the
transactions contemplated herein to be made by Purchaser. The person signing
this Agreement on behalf of Purchaser is authorized to do so. No other
signatures or approvals are required to make this Agreement fully enforceable
against the Seller with respect to the Purchaser or the Property. This Agreement
constitutes, and all agreements and documents contemplated hereby (when executed
and delivered pursuant hereto) will constitute, the valid and legally binding
obligations of Purchaser, enforceable in accordance with their respective terms.
12. Broker, Broker’s Commission and Broker’s Agency Election. Purchaser and
Seller each represent and warrant to the other that, with the exception of the
Broker set forth in this Section 12 engaged by Seller, such party has not
incurred an obligation to any other broker or agent in connection with the
transaction contemplated hereby. Seller shall pay Broker pursuant to a separate
agreement by and between Seller and Broker and covenants and agrees to defend,
indemnify and hold harmless the other party against and from any and all loss,
expense, liability, cost, claim, demand, damage, action, cause of action and
suit arising out of or in any manner relating to the alleged employment or use
by such party of any real estate broker or agent -11-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb012.jpg]
in connection Seller’s agreement with Broker. In addition, each party hereby
covenants and agrees to defend, indemnify and hold harmless the other party
against and from any and all loss, expense, liability, cost, claim, demand,
damage, action, cause of action and suit arising out of or in any manner
relating to the alleged employment or use by such party of any other real estate
broker or agent in connection with this transaction. The provisions of this
Section 12 shall survive the Closing of this transaction. Purchaser and Seller
hereby acknowledge that Broker has provided Purchaser and Seller each a
Disclosure Regarding Real Estate Agency Relationship form (CAR form A.D.) and a
Confirmation of Real Estate Agency Relationships as required by California Civil
Code. These forms include the provisions of Civil Code sections 2079.13 to
2079.24. Purchaser and Seller each hereby acknowledge and confirm that Broker
has elected to represent the Seller exclusively in this transaction. Purchaser
and Seller are hereby advised that A REAL ESTATE BROKER IS NOT QUALIFIED TO
ADVISE ON REAL ESTATE. IF BUYER OR SELLER DESIRE LEGAL ADVICE, CONSULT AN
ATTORNEY. Purchaser in this transaction is and has been and will continue to be
represented by independent legal counsel who has prepared and approved this
Agreement. Seller’s Initials Purchaser’s Initials 13. Survey and Inspection;
Condition of the Property; Release. Purchaser and Purchaser’s agents, employees
and independent contractors shall have the right and privilege to enter upon the
Property during the Inspection Period to survey and inspect the Property and to
conduct soil borings, environmental assessment and toxic waste studies and other
geological, engineering, water or landscaping tests or studies or building
inspections, all at Purchaser’s sole cost and expense. Purchaser hereby
covenants and agrees to indemnify and hold harmless Seller from any and all
loss, liability, cost, claim, demand, damage, action, cause of action and suit
arising out of or in any manner related to the exercise by Purchaser of
Purchaser’s rights under this section (but not the existence of any condition
discovered in the course of Purchaser’s inspections and testing). Purchaser
shall: (a) keep the Land free and clear of all liens arising out of the
activities of Purchaser and/or Purchaser’s Agents at or on the Land; (b) repair
any and all damage to the Land caused by Purchaser or any Purchaser’s Agent or
by any tests or investigations conducted by, on behalf of, or at the direction
of Purchaser; and (c) protect, defend with counsel reasonably acceptable to
Seller, indemnify and hold Seller, its affiliates and their partners, managers,
members, employees, shareholders, agents, officers, directors and
representatives, harmless from and against any and all actions, liabilities,
claims, damages, losses, costs, and expenses arising out of or in any way
related to: (A) entry onto the Land or any activity thereon or with respect
thereto by Purchaser or Purchaser’s Agents; and (B) any breach by Purchaser or
Purchaser’s Agents of the provisions of this Section 13. Purchaser shall, at all
times during its activities on the Land, both during the Inspection Period and
until the Closing, obtain and keep in full force and effect the insurance
described below. In accordance with the following paragraph, prior to any entry
onto the Land under this Agreement, and as evidence of specified insurance
coverage, Purchaser shall deliver -12-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb013.jpg]
to Seller certificates of such insurance or, at the request of Seller, copies of
such insurance policies. Purchaser shall, at its sole cost and expense, maintain
in full force and effect during the term of this Agreement, with companies
acceptable to Seller, which acceptance shall not be unreasonably withheld, the
following insurance: (i) Workers Compensation Insurance (at the minimum limit
required by law) for all persons Purchaser hires as employees of Purchaser in
carrying out its activities on the Land; and (ii) Commercial General Liability
Insurance on an “occurrence” basis, covering the activities of Purchaser and its
agents, employees, contractors and Purchaser’s Agents on the Land and any and
all resulting injury to persons and damage to the Land, with a combined single
limit for bodily injury and property damage of not less than One Million Dollars
($1,000,000) per occurrence. Such Commercial General Liability Insurance policy
shall include contractual indemnity coverage for the indemnities of Purchaser
given to Seller under this Section 13. Seller shall be included as an additional
insured under the coverage specified above. Each insurance policy required under
this Agreement shall: (i) be issued by insurance carriers licensed and approved
to do business in California, having a general policyholders rating of not less
than “A-” and financial rating of not less than “VII” in the most current Best’s
Insurance Report; (ii) contain a provision that the policy shall not be subject
to material alteration to the detriment of Seller or Purchaser or cancellation
without at least thirty (30) days’ prior written notice being given to Seller by
registered mail; (iii) provide that such policy or policies and the coverage
evidenced thereby are primary and any insurance maintained by the additional
insureds is noncontributing with such primary coverage; and (iv) contain
severability of interest and cross liability clauses. In the event that before
the end of the Inspection Period, Purchaser elects not to pursue this
transaction, (i) at Seller’s request all due diligence materials provided to
Purchaser by Seller shall be returned to Seller or destroyed by Purchaser, and
(ii) Purchaser shall provide Seller with copies of all third party reports
(excluding appraisals ordered by a prospective lender) or surveys prepared in
connection with the Property, provided that Seller reimburses Purchaser for the
cost of the same. In the event any Inspection discloses any actual or potential
finding which may require reporting under any regulations or statute, then, to
fullest extent permitted by law, and unless Purchaser believes, in its sole
discretion, that Purchaser has an obligation to report, the Parties agree that
Seller alone shall determine the necessity and manner of such reporting, if any,
and Seller will defend, indemnify and hold Purchaser harmless form any
liability, damage or penalty resulting from Seller's reporting activities or
failure to timely, fully or accurately report as required. In addition to the
foregoing, Seller will deliver to Purchaser within ten (10) business days of the
Effective Date, a Natural Hazards Disclosure Statement (the “Natural Hazards
Disclosure”) with respect to the Property. Prior to the Close of Escrow,
Purchaser shall acknowledge receipt of the Natural Hazards Disclosure. (b)
PURCHASER ACKNOWLEDGES THAT THE PROPERTY HAS BEEN AN ACTIVE WORKING FARM FOR
MANY YEARS. PURCHASER SPECIFICALLY -13-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb014.jpg]
ACKNOWLEDGES THAT VARIOUS PETROLEUM PRODUCTS, FUEL, GASOLINE AND CHEMICALS,
INCLUDING FERTILIZERS, HERBICIDES AND PESTICIDES, CUSTOMARILY USED IN FARMING,
SOME OF WHICH MAY, AS OF THE DATE HEREOF, BE CONSIDERED TO BE HAZARDOUS OR
TOXIC, MAY HAVE BEEN USED, STORED, MIXED AND APPLIED TO THE PROPERTY IN THE
COURSE OF THE FARMING OR RANCHING ACTIVITIES CONDUCTED THEREON OR ON ADJACENT
PROPERTY. PURCHASER FURTHER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT AND IN ANY OTHER DOCUMENT PROVIDED FOR OR CONTEMPLATED HEREUNDER,
SELLER, ITS AGENTS, OFFICERS, DIRECTORS, EMPLOYEES AND OTHER PERSONS ACTING ON
BEHALF OF SELLER HAVE MADE NO REPRESENTATION OR WARRANTY OF ANY KIND AS TO THE
PRECISE NUMBER OF ACRES OF THE LAND, THE DEVELOPMENT POTENTIAL OF THE PROPERTY,
THE CONDITION OF THE PROPERTY OR THE SOIL, DRAINAGE CAPACITY, THE QUALITY,
QUANTITY, VARIETY, VALUE OR MARKETABILITY OF ANY PERMANENT PLANTINGS OR GROWING
CROPS, THE EXISTENCE, TRANSFERABILITY OR VALUE OF ANY MINERAL RIGHTS, OR THE
CONDITION OF ANY IMPROVEMENTS, FIXTURES OR EQUIPMENT LOCATED ON THE LAND ON
WHICH PURCHASER HAS RELIED OR WILL RELY, DIRECTLY OR INDIRECTLY FOR ANY PURPOSE.
PURCHASER FURTHER ACKNOWLEDGES THAT PURCHASER IS PURCHASING THE PROPERTY SOLELY
IN RELIANCE ON PURCHASER'S OWN INVESTIGATION, AND THAT EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, EXPRESS OR IMPLIED, HAVE BEEN MADE BY SELLER, OR SELLER'S AGENTS.
PURCHASER WILL ACQUIRE THE PROPERTY INCLUDING ANY IMPROVEMENTS, EQUIPMENT,
FIXTURES, AND PERSONAL PROPERTY CONVEYED BY SELLER “AS IS” AND WITHOUT EXPRESS
OR IMPLIED WARRANTY OF CONDITION, MERCHANTABILITY OR FITNESS. EXCEPT FOR
SELLER'S REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS AND
GUARANTEES EXPRESSLY STATED IN THE AGREEMENT AND IN ANY OTHER DOCUMENT PROVIDED
FOR OR CONTEMPLATED HEREUNDER: (A) SELLER HAS NOT MADE, DOES NOT MAKE, AND
SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS, OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER,
WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT, OR FUTURE, OF, AS
TO, CONCERNING, OR WITH RESPECT TO THE PROPERTY, INCLUDING WITHOUT LIMITATION
WITH RESPECT TO THE CONDITION AND SUITABILITY OF PERMANENT PLANTINGS, SOILS AND
DRAINAGE FOR THE GROWING OF AGRICULTURAL CROPS OR OTHER USES, OR THE QUANTITY OR
QUALITY OF WATER AVAILABLE TO THE PROPERTY, IF ANY; (B) TO THE MAXIMUM EXTENT
PERMITTED BYLAW, THE SALE OF THE PROPERTY (INCLUDING THE PERSONAL PROPERTY), AS
PROVIDED FOR HEREIN IS MADE ON AN “AS IS, WHERE IS” CONDITION AND BASIS WITH ALL
FAULTS, AND SELLER HAS NO OBLIGATION TO MAKE REPAIRS, REPLACEMENTS, ALTERATIONS
OR IMPROVEMENTS TO THE PROPERTY; (C) EXCEPT AS MAY -14-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb015.jpg]
OTHERWISE BE EXPRESSLY STATED IN THIS AGREEMENT, SUCH “AS-IS” CONDITION
INCLUDES, WITHOUT LIMITATION, THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS,
TOXIC SUBSTANCES, WASTE MATERIALS OR OTHER SIMILARLY DESIGNATED SUBSTANCES OR
MATERIALS (INCLUDING, WITHOUT LIMITATION, OIL AND OTHER PETROLEUM PRODUCTS), AT,
ON, UNDER OR ADJACENT TO THE PROPERTY; (D) PURCHASER ASSUMES THE RISK OF ADVERSE
PHYSICAL CONDITIONS AFFECTING THE PROPERTY AND/OR ITS DEVELOPMENT, INCLUDING,
WITHOUT LIMITATION, ENVIRONMENTAL CONDITIONS, WHICH PURCHASER DISCOVERED OR
FAILED TO DISCOVER AS A RESULT OF ITS INVESTIGATIONS. PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT SUCH “AS-IS” CONDITION EXTENDS TO LATENT AND PATENT
DEFECTS AND CONDITIONS; AND (V) TO THE MAXIMUM EXTENT PERMITTED BY LAW,
PURCHASER WAIVES ANY AND ALL STATUTORY RIGHTS FOR THE BENEFIT OF PURCHASER WITH
RESPECT TO LATENT AND PATENT DEFECTS AND CONDITIONS AFFECTING THE LAND. Seller
and Purchaser have each initialed this Section 13(b) to further indicate their
awareness and acceptance of each and every provision hereof. Purchaser Initials
Seller Initials (c) Except as to claims for breach or default by Seller of its
obligations, representations, warranties, promises, covenants, agreements and
guaranties under this Agreement, Purchaser, on its own behalf, and on behalf of
anyone claiming by, through, or under Purchaser, hereby waives its right to
recover from and fully and irrevocably releases Seller and each of its
constituent members, and its and their managers and affiliates and all of their
respective trustees, managers, officers, agents, representatives, employees and
all of their respective successors and assigns (“Released Parties”) from any and
all claims that it may now have or thereafter acquire against any of the
Released Parties for any claims, costs, losses, liabilities, damages, expenses,
demands, actions or causes of action arising from or in any way related to any
property defects, errors, omissions or other conditions, latent or otherwise
(including, without limitation, environmental contamination, risks, conditions
and matters), related to or affecting the Property (or any portion thereof)
and/or any improvements located on or serving the Property (or any portion
thereof). This release includes claims of which Purchaser is presently unaware
or which Purchaser does not presently suspect to exist which, if known by
Purchaser, would materially affect Purchaser's release to Seller. Purchaser
specifically waives the provision of California Civil Code section 1542, which
provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE, AND THAT IF KNOWN BY HIM OR HER MUST
HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY
-15-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb016.jpg]
In this connection and to the extent permitted by law, Purchaser hereby agrees,
represents, and warrants that Purchaser realizes and acknowledges that factual
matters now unknown to it may have given or may hereafter give rise to causes of
action, claims, demands, debts, controversies, damages, costs, losses,
liabilities and expenses which are presently unknown, unanticipated and
unsuspected, and Purchaser further agrees, represents and warrants that the
waivers and releases herein have been negotiated and agreed upon in light of
that realization and that Purchaser nevertheless hereby intends to release,
discharge, and acquit the Released Parties from any such unknown causes of
action, claims, demands, debts, controversies, damages, costs, losses,
liabilities and expenses which might in any way be included as a material
portion of the consideration given to Seller by Purchaser in exchange for
Seller's performance hereunder. Purchaser has initialed this paragraph to
further indicate its awareness and acceptance of each and every provision
hereof. _______________ Purchaser Initials 14. Eminent Domain. If, after the
Effective Date and prior to Closing, Seller shall receive notice of the
commencement or threatened commencement of eminent domain or other like
proceedings against the Property or any portion thereof, Seller shall
immediately notify Purchaser in writing, and Purchaser shall elect within thirty
(30) days from and after such notice, by written notice to Seller, one of the
following: (a) not to close the transaction contemplated hereby, in which event
all Earnest Money shall be refunded to Purchaser and this Agreement shall be
void and of no further force and effect; or (b) to close the purchase of the
Property contemplated hereby in accordance with its terms but subject to such
proceedings, in which event the Purchase Price shall remain the same and Seller
shall transfer and assign to Purchaser at Closing all condemnation proceeds and
rights to additional condemnation proceeds, if any. If Purchaser elects to
purchase after receipt of such a notice, all actions taken by Seller with regard
to such eminent domain proceedings, including but not limited to, negotiations,
litigation, settlement, appraisals and appeals, shall be subject to the approval
of Purchaser, which approval shall not be unreasonably withheld. If Purchaser
does not make such election within the aforesaid time period, Purchaser shall be
deemed to have elected to close the transactions contemplated hereby in
accordance with clause (b) above. 15. Property Damage. If, after the Effective
Date and prior to Closing, the Property shall suffer significant damage as the
result of fire or other casualty, Seller shall immediately notify Purchaser in
writing. In the event said damage results in damage of the improvements situated
on the Property in the amount of One Hundred Thousand and No/100 Dollars
($100,000.00) or greater, Purchaser shall have the right to elect within fifteen
(15) days from and after such notice, by written notice, one of the following:
(a) not to close the transaction contemplated hereby, in which event all Earnest
Money shall be refunded to Purchaser and this Agreement shall be void and of no
further force and effect; or (b) to close the purchase of the Property
contemplated hereby in accordance with its terms but subject to such damage, in
which event the Purchase Price shall remain the same and Seller shall transfer
and assign to Purchaser -16-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb017.jpg]
at Closing all insurance proceeds received or to be received as a result of such
damage, and Purchaser shall receive a credit against the Purchase Price for any
insurance deductible or uninsured loss. If Purchaser does not make such election
within the aforesaid time period, Purchaser shall be deemed to have elected to
close the transactions contemplated hereby in accordance with clause (b) above.
In the event less than One Hundred Thousand and No/100 Dollars ($100,000.00) of
damage to the improvements situated on the Property exists, this Agreement shall
remain in full force and effect, but, at Closing, Seller shall transfer and
assign to Purchaser all insurance proceeds received or to be received as a
result of such damage, and Purchaser shall receive a credit against the Purchase
Price for any insurance deductible or uninsured loss. 16. Condition of Property.
Subsequent to the Effective Date and prior to Closing, Seller shall maintain the
Property in accordance with its past practices and ordinary maintenance, but
shall not be required to provide any extraordinary maintenance. 17. Operations.
After the Effective Date and prior to the Closing Date, Seller shall neither
enter into any new, nor terminate, modify, extend, amend or renew any existing,
lease or service, management, maintenance, repair, employment, union,
construction, leasing or other contract or agreement affecting the Property
unless Purchaser has approved the same in writing. Seller shall cause any
Contracts which Purchaser elects in its discretion not to assume to be cancelled
at or before Closing. 18. Notice. Notices provided for in this Agreement must be
(i) delivered personally, (ii) sent by registered or certified mail, postage
prepaid, return receipt requested, (iii) sent via a reputable express courier,
or (iv) sent by electronic mail during normal business hours with a confirmation
copy delivered by another method permitted by this Section 18 other than
facsimile, addressed as set forth below. Notice sent by U.S. mail is deemed
delivered three days after deposit with the U.S. Postal Service. Notice sent by
a reputable express carrier is deemed received on the day receipted for by the
express carrier or its agent. Notice sent via electronic mail is deemed
delivered upon the entrance of such electronic mail into the information
processing system designated by the recipient’s electronic mail address set
forth below. The addresses of the parties to which notices are to be sent shall
be Purchaser’s Address or Seller’s Address, as applicable, as set forth in
Section 1 above. Any party shall have the right from time to time to change the
address to which notices to it shall be sent to another address, and to specify
two additional addresses to which copies of notices to it shall be mailed, by
giving to the other party at least ten (10) days prior notice of the changed
address or additional addresses. 19. Remedies. IF THIS TRANSACTION FAILS TO
CLOSE BY REASON OF PURCHASER’S WRONGFUL FAILURE TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT, THE EARNEST MONEY SHALL BE RETAINED BY SELLER AS LIQUIDATED
DAMAGES, THE PARTIES HEREBY ACKNOWLEDGING THAT SELLER’S ACTUAL DAMAGES IN SUCH
CIRCUMSTANCES WOULD BE DIFFICULT, IF NOT IMPOSSIBLE, TO DETERMINE, AND THAT THIS
LIQUIDATED DAMAGES PROVISION IS NOT UNREASONABLE UNDER THE CIRCUMSTANCES
EXISTING AS OF THE EFFECTIVE DATE. SELLER EXPRESSLY ACKNOWLEDGES AND AGREES THAT
RETENTION OF THE EARNEST MONEY AS PROVIDED FOR HEREIN SHALL BE SELLER’S SOLE AND
-17-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb018.jpg]
EXCLUSIVE REMEDY IN THE EVENT OF PURCHASER’S FAILURE TO PERFORM ITS OBLIGATIONS
HEREUNDER. BY THEIR INITIALS HERETO, SELLER AND PURCHASER SPECIFICALLY
ACKNOWLEDGE THEIR ACCEPTANCE AND APPROVAL OF THE FOREGOING LIQUIDATED DAMAGES
PROVISION. __________________ __________________ Seller Purchaser IF THIS
TRANSACTION FAILS TO CLOSE FOR ANY REASON OTHER THAN PURCHASER’S WRONGFUL
FAILURE TO PERFORM ITS OBLIGATIONS HEREUNDER, THE EARNEST MONEY SHALL PROMPTLY
BE REFUNDED TO PURCHASER. IN THE EVENT SELLER FAILS OR REFUSES TO CONVEY THE
PROPERTY IN ACCORDANCE WITH THE TERMS HEREOF OR OTHERWISE FAILS TO PERFORM ITS
OBLIGATIONS HEREUNDER, PURCHASER SHALL HAVE THE RIGHT TO A REFUND OF ALL EARNEST
MONEY, SPECIFIC PERFORMANCE AND ALL OTHER RIGHTS AND REMEDIES AVAILABLE AT LAW
OR IN EQUITY FOR SELLER’S BREACH, ALL OF WHICH ARE RESERVED, CUMULATIVE, AND
NONEXCLUSIVE. SELLER WAIVES THE RIGHT TO ASSERT THE DEFENSE OF THE LACK OF
MUTUALITY IN ANY SUIT FOR SPECIFIC PERFORMANCE INSTITUTED BY PURCHASER.
NOTWITHSTANDING THE FOREGOING, PURCHASER SHALL ALSO BE ENTITLED TO OBTAIN ITS
ATTORNEYS’ FEES AND COSTS IN CONNECTION WITH ENFORCING ITS RIGHTS AND REMEDIES
UNDER THIS AGREEMENT. 20. Time of Essence. Time is of the essence of this
Agreement. 21. Closing Documents. At or prior to Closing, each party shall
deliver to the other party appropriate evidence to establish the authority of
such party to enter into and close the transaction contemplated hereby. Seller
also shall execute and deliver to the Title Company at Closing, for it to hold
in escrow pending Purchaser’s payment of the Purchase Price and other required
deliveries to escrow as described below in this Section 21: (i) the Deed; (ii) a
certificate with respect to Section 1445 of the Internal Revenue Code stating,
among other things, that Seller is not a foreign corporation as defined in the
Internal Revenue Code and I.R.S. Regulations; (iii) the General Assignment
substantially in the form attached hereto as Exhibit D; (iv) Seller’s
representation and warranty date down certificate under Section 11; (v) the
Lease; (vi) an assignment of the [*****]Membership Interest, and (vii) such
other documents reasonably necessary or appropriate to complete and evidence the
transaction contemplated hereby, as reasonably requested by the Purchaser or
Title Company, including without limitation a standard title company owner’s
affidavit. 22. Entire Agreement. This Agreement constitutes the entire agreement
of the parties and may not be amended except by written instrument executed by
Purchaser and Seller. All prior understandings and agreements between the
parties are deemed merged herein. -18-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb019.jpg]
23. Headings. The section headings are inserted for convenience only and are in
no way intended to describe, interpret, define or limit the scope or content of
this Agreement or any provision hereof. 24. Possession. Seller shall deliver
actual possession of the Property at Closing. 25. Applicable Law. This Agreement
shall be construed and interpreted in accordance with the laws of the State of
California. 26. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors and permitted assigns as the case may be, and Purchaser shall have
the right to assign its rights hereunder and thereafter be released from any
further liability hereunder. 27. Surviving Clauses. The provisions of this
Agreement relating to Purchaser’s indemnification with respect to its entering
upon the Property as set forth in Section 13 prior to Closing, Seller’s
representations, covenants, and warranties in Section 11, Purchaser’s
representations, covenants, and warranties in Section 11.1, Seller’s agreement
to cooperate with a Rule 3-14 audit, Seller’s covenant not to encumber the
Property subsequent to the date hereof, and the mutual covenants of Seller and
Purchaser to indemnify each other, as the case may be, as set forth in Section
12, shall not merge into the Deed but instead shall survive any Closing pursuant
to this Agreement. Except as set forth in the preceding sentence or as otherwise
expressly set forth herein, no other provision of this Agreement shall survive
the Closing of this transaction provided, however, that any action, suit or
proceeding with respect to the truth, accuracy or completeness of any such
representations and warranties shall be commenced, if at all, on or before the
date which is eighteen (18) months after the date of the Closing and, if not
commenced on or before such date, thereafter will be void and of no force or
effect. 28. Tax Deferred Exchange. Either party may structure the purchase or
sale of the Property as a like kind exchange under Internal Revenue Code Section
1031, at the exchanging party’s sole cost and expense. The non-exchanging party
shall reasonably cooperate therein, provided that the non-exchanging party shall
incur no material costs, expenses or liabilities in connection with the
exchanging party’s exchange, and the non-exchanging party shall not be required
to take title to or contract for purchase of any other property. If the
exchanging party uses a qualified intermediary to effectuate the exchange, any
assignment of the rights or obligations of the exchanging party hereunder shall
not relieve, release or absolve the exchanging party of its obligations to the
non-exchanging party hereunder. The exchanging party shall reimburse the
non-exchanging party for all reasonable out-of-pocket expenses, if any, incurred
by the non-exchanging party in effectuating the exchanging party’s exchange. 29.
Non-Solicitation. From and after the Effective Date, Seller shall not market the
Property for sale, or solicit or accept any back-up offers with respect to the
sale of the Property. 30. Rule 3-14 Audit. Seller agrees to reasonably
cooperate, at no liability, cost or expense to Seller, with Purchaser in
connection with any Rule 3-14 audit that Purchaser may conduct with respect to
the Property within one year after the Closing Date. -19-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb020.jpg]
31. Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the location where the Property is
located, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday, or legal holiday. Unless otherwise specified, the
last day of any period of time described herein shall be deemed to end at 5:00
p.m. local time in the state in which the Property is located. 32. Counterparts.
This Agreement may be executed in one or more counterparts and such counterparts
taken together shall constitute one and the same document. For purposes of this
Agreement a facsimile or electronic signature shall be deemed as valid and
enforceable as an original. 33. Attorney’s Fees; Pre-litigation Dispute
Resolution. Each Party shall pay the fees and expenses of its own attorneys in
connection with the preparation, negotiation and execution of this Agreement. If
a dispute arises out of or relates to this Agreement, or the breach thereof, and
if the dispute cannot be settled through negotiation, the Parties agree first to
try in good faith to settle the dispute by mediation administered by the
American Arbitration Association under its Commercial Mediation Procedures
before resorting to arbitration, litigation, or some other dispute resolution
procedure. If the Parties are unsuccessful in resolving the dispute by mediation
and either Party institutes an arbitration, state court action, federal court
action or other proceeding arising out of or relating to this Agreement, the
prevailing Party, as designated by the arbitration panel, court or tribunal,
shall be entitled to recover from the other Party all costs and expenses
(expressly including, but not limited to, reasonable attorneys’ fees and expert
witness fees), incurred by the prevailing Party in connection with such
arbitration, action or proceeding. [COUNTERPART SIGNATURE PAGE(S) TO FOLLOW]
-20-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb021.jpg]
IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
first above written. PURCHASER: GLADSTONE LAND CORPORATION, a Maryland
corporation By: Name: Title: SELLER: RTS ORCHARDS, LLC, a California limited
liability company By: Name: Title: -21-



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb022.jpg]
EXHIBIT A LAND West Parcels/Phase 2 PARCEL 3: APN: 085-070-17s The West one-half
of the Northwest quarter of Section 22, Township 21 South, Range 16 East, Mount
Diablo Base and Meridian in the unincorporated area of the County of Fresno,
State of California according to the Official Plat thereof. EXCEPTING THEREFROM,
all minerals including oil, gas and other hydrocarbon substances contained
therein, TOGETHER WITH, the right of ingress and egress to and from said land
for the purpose of drilling, exploring and in every way operating for such
minerals and removing same, as reserved by Crescent Meat Company, a corporation
in the Deed and Agreement recorded December 2, 1953 in Book 3375, Page 677 of
Official Records, as Document No. 65159. PARCEL 4: APN: 085-070-33S Parcel B of
PLA 07-49, according to the Certificated of Compliance recorded September 12,
2013, as Document No. 2013-0129764, of Official Records, described as follows:
The Northwest Quarter of the Southwest Quarter and the West Three-Quarters of
the South One- Half of the Southwest Quarter of Section 22, Township 21 South,
Range 16 East, Mount Diablo Base and Meridian in the unincorporated area of the
County of Fresno, State of California according to the Official Plat thereof.
EXCEPTING THEREFROM, the East 25.00 acres of the West Three-Quarters of the
South One- Half of the Southwest Quarter of Section 22. ALSO EXCEPTING
THEREFROM, the following described parcel: BEGINNING, at the Southwest comer of
said Section 22; Thence, North 00°0742" East along the West line of said Section
22 a distance of 613.00 feet; Thence, leaving said West line North 89°39'48"
East a distance of 1157.53 feet to a point on the West line of the East 25.0
acres of the West three-quarters of the South half of the Southwest quarter of
said Section 22; Thence, South 00°18'05" West along the said West line a
distance of 613.00 feet to a point on the South line of said Section 22; Thence,
South 89°39'45" West along the said South line of Section 22 a distance of
1155.68 feet to the said Southwest corner of Section 22 and POINT OF BEGINNING.
EXCEPTING THEREFROM, all oil, gas and casinghead gas, and other hydrocarbon
substances, TOGETHER WITH, any and all other minerals of every kind and
character, now contained or hereafter deposited in, through or under said land,
which are expressly reserved from the operation of this grant, TOGETHER WITH,
the right of entry for the purpose of exploring, mining and operating for oil,
gas and casinghead gas, and other hydrocarbon substances, TOGETHER WITH, any and
all other minerals, and of taking, storing and removing said products, TOGETHER
WITH, the further right to build tanks, power houses, stations, houses for
employees and such other structures (except refinery)as may be necessary or
convenient in said operations, TOGETHER WITH, rights of way, easements and
servitude for pipe lines, power lines and telephone lines, with the right of
removing any and all improvements placed or erected upon said land, including
casing, TOGETHER WITH, the full right to sell, lease, deal with, or



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb023.jpg]
otherwise dispose of the interest and rights hereby excepted and reserved from
said grant, upon the terms and conditions contained therein, all as reserved by
Helen C. Lillis, an unmarried woman, in the Deed recorded December 2, 1940 in
Volume 1867, Page 123 of Official Records, as Document No. 35550. PARCEL 5: APN:
085-020-08S All of Fractional Section 5, Township 21 South, Range 16 East, Mount
Diablo Base and Meridian in the unincorporated area of the County of Fresno,
State of California according to the Official Plat thereof. EXCEPTING THEREFROM,
all oil, gas and other hydrocarbons; non-hydrocarbon gasses or gaseous
substances; all other minerals of whatsoever nature, without regard to
similarity to the above-mentioned substances; and all substances that may be
produced therewith from said real property, as reserved, ALSO EXCEPTING
THEREFROM, all geothermal resources, embracing indigenous steam, hot water and
hot brines; steam and other gases, hot water and hot brines resulting from
water, gas or other fluids artificially introduced into subsurface formations;
heat or the associated energy found beneath the surface of the earth; and
by-products of any of the foregoing such as minerals (exclusive of oil or
hydrocarbon gas that can be separately produced) which are found in solution or
association with or derived from any of the foregoing. ALSO EXCEPTING THEREFROM,
the sole and exclusive right from time to time to drill and maintain wells or
other works into or through said real property and the adjoining streets, roads
and highways from the purpose of exploring for and producing energy resources;
the right to produce, inject, store, and remove from and through such wells or
works, oil, gas, water and other substances of whatever nature, including the
right to perform any and all operations deemed by Grantor necessary or
convenient for the exercise of such rights, including but not limited to the
right to conduct seismic testing and construct, maintain and operate pipeline,
valves, catholic protection facilities, and appurtenances, upon the terms and
conditions contained therein, as reserved by Chevron U.S.A. Inc., a Pennsylvania
corporation, in the Deed recorded August 21,1997 as Document No. 97106609.
PARCEL 6: APN: 085-060-13s The South half of Section 16, Township 21 South,
Range 16 East, Mount Diablo Base and Meridian, in the unincorporated area of the
County of Fresno, State of California according to the Official Plat thereof.
EXCEPTING THEREFROM all oil, gas and casinghead gas and other hydrocarbon
substances, TOGETHER WITH, any and all other minerals of every kind and
character, now contained or hereafter deposited in, through or under said land,
which are expressly reserved for the operation of this grant; TOGETHER WITH, the
right of entry for the purpose of exploring, mining and operating for oil, gas
and casinghead gas and other hydrocarbon substances, TOGETHER WITH, any and all
other minerals, and of taking, storing and removing said products, TOGETHER
WITH, the further right to build tanks, power houses, stations, houses for
employees and such other structures (except refinery) as may be necessary or
convenient in said operations TOGETHER WITH, rights of way, easements and
servitude for pipe lines, power lines and telephone lines, with the right of
removing any and all improvements placed or erected upon said land, including
casing, TOGETHER WITH, the full right to sell, lease, deal with, or otherwise
dispose of the interest and rights hereby excepted and reserved, subject to the
terms and conditions contained therein, as reserved by Helen C. Lillis, an
unmarried woman and Lyle J. Christie, an unmarried man, in the Deed recorded
December 2, 1940 in Book 1867, Page 122 of Official Records, as Document No.
35548.



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb024.jpg]
EXHIBIT B PERSONAL PROPERTY NONE



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb025.jpg]
EXHIBIT C DUE DILIGENCE MATERIALS (a) Plans, drawings, specifications and
engineering and architectural studies and work (including “as built” plans and
drawings, if any) with regard to the Property that are in Seller’s possession;
(b) Any title commitments, title policies, appraisals and surveys of the
Property obtained during the period during which Seller has owned the Property
or otherwise in Seller’s possession; (c) Operating budgets for the Property for
the two (2) most recent complete calendar years and the current year; (d) Income
and expense statements for the Property for the two (2) most recent complete
calendar years and the current year-to-date; (e) Copies of all correspondence in
Seller’s possession relating to any lease or Government Payments with respect to
the Property; (f) Real estate tax bills and statements for the current year and
the previous two (2) years with respect to the Property; (g) Utility bills for
the Property for the two (2) most recent complete calendar years and the current
year-to-date; (h) Copies of insurance certificates with respect to the Property;
(i) Copies of all of the Contracts and any amendments or proposed amendments
thereto with respect to the Property; (j) Copies of any soil boring or other
similar engineering reports with respect to the Property obtained during the
period during which Seller has owned the Property; SELLER HAS NONE IN ITS
POSSESSION OR UNDER ITS CONTROL (k) Any environmental assessment report or study
with respect to the Property in Seller’s possession; SELLER HAS NONE IN ITS
POSSESSION OR UNDER ITS CONTROL (l) Copies of any warranties relating to any
Improvements or Personal Property (including without limitation Irrigation
Equipment) included in the Property which are in Seller’s possession; SELLER HAS
NONE IN ITS POSSESSION OR UNDER ITS CONTROL (m) Any information in Seller’s
possession or control from any governmental agency or authority regarding the
Property or adjacent properties; SELLER HAS NONE IN ITS POSSESSION OR UNDER ITS
CONTROL



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb026.jpg]
(n) Copies of all notices and correspondence received from any governmental
agency of authority regarding the Property or adjacent properties; SELLER HAS
NONE IN ITS POSSESSION OR UNDER ITS CONTROL (o) Copies of all notices and
correspondence received from third-parties claiming an interest or right in and
to the Property, or any portion thereof; SELLER HAS NONE IN ITS POSSESSION OR
UNDER ITS CONTROL (p) Copies of all certificates, applications, permits or other
documents related to or evidencing Water Rights associated with the Property or
any portion thereof; SELLER HAS NONE IN ITS POSSESSION OR UNDER ITS CONTROL (q)
Copies of any well, pump and water quality tests done over the past three (3)
years with respect to the Property; (r) An inventory of all wells and pumps
located on the Property, together with the location, age, and output of each;
(s) All available documentation or information related to the Gas Line Easement;
and (t) Copies of all company records and organizational documents of
[*****]Water Conveyance Partners, LLC, and thereafter such other information
related to the assets, liabilities, rights, obligations and business of such LLC
as Purchaser may request from time to time.



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb027.jpg]
EXHIBIT D GENERAL ASSIGNMENT THIS GENERAL ASSIGNMENT (this “Assignment”) is
entered into as of the ____ of ____________, 2019, between RTS Orchards, LLC, a
California limited liability company (“Assignor”), and ________________________,
a Delaware limited partnership (“Assignee”). 1. Purchase Agreement; Defined
Terms. This Assignment is being executed and delivered pursuant to that certain
Agreement of Purchase and Sale between Gladstone Land Corporation, a Maryland
corporation, as assigned to Assignee as Purchaser, and Assignor, as Seller,
dated as of _______________, 2019 (as modified and amended from time to time,
the “Purchase Agreement”). Any capitalized term used but not otherwise defined
herein shall have the meaning set forth in the Purchase Agreement. 2. Assignment
and Conveyance. For good and valuable consideration received by Assignor, the
receipt and sufficiency of which are hereby acknowledged, Assignor hereby
bargains, sells, conveys, grants, transfers and assigns to Assignee the entire
right, title and interest of Assignor in and to the following in accordance with
the terms and conditions of the Purchase Agreement: i. All Personal Property;
ii. All warranties, guarantees, bonds, licenses, building permits, certificates
of occupancy, zoning certificates, and other governmental permits and licenses
to and in connection with the construction, development, ownership, use,
operation or maintenance of the Property or any part thereof, to the extent the
same are assignable; and iii. All Water Rights. 3. Indemnity. Assignor agrees to
indemnify, defend and hold Assignee harmless from and against any and all
claims, damages, demands, causes of action, liabilities, judgments, losses,
costs and expenses (including but not limited to reasonable attorneys’ fees)
asserted against or incurred by Assignee caused by the failure of Assignor to
perform any obligation under any of the Contracts. 4. Power and Authority.
Assignor represents and warrants to Assignee that it is fully empowered and
authorized to execute and deliver this Assignment, and the individual signing
this Assignment on behalf of Assignor represents and warrants to Assignee that
he or she is fully empowered and authorized to do so. 5. Attorneys’ Fees. If
either Assignee or Assignor or their respective successors or assigns file suit
to enforce the obligations of the other party under this Assignment, the
prevailing party shall be entitled to recover the reasonable fees and expenses
of its attorneys. 6. Successors and Assigns. This Assignment shall be binding
upon and inure to the benefit of Assignor and Assignee and their respective
successors and assigns.



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb028.jpg]
7. Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of fewer than all
of the parties but all of which shall be taken together as a single instrument.
8. Governing Law. This Agreement shall be governed and interpreted in accordance
with the laws of the State of California. IN WITNESS WHEREOF, Assignor and
Assignee have executed and delivered this Assignment the day and year first
above written. ASSIGNOR ____________________________________
____________________________________ By: Title: ASSIGNEE
_____________________________________ _____________________________________



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb029.jpg]
EXHIBIT E SOLAR IMPROVEMENTS Solar Installation – Data Sheet and Description
Site Size Module Inverter Inverter Module Num Name APN (kW Module Quantit Type
Quantit s per ber of Other _DC) Type y y Table table Hardware s Boviet-
Huawei-Sun Tracker Racking; 085-020-08S BVM66129- 2000/36 Pad Mounted C-5 866
2664 KTL-US 20 18 148 330W Meter/Switch Gear Boviet- Huawei-Sun Tracker 2000/36
C-16 085-060- 109 BVM6612P 3312 KTL-US 25 18 184 Racking; Pad 13S 3 -330W
Mounted Meter/Switc h Gear



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb030.jpg]
EXHIBIT F AGRICULTURAL LEASE 26248477.7



--------------------------------------------------------------------------------



 
[gladstonelandsutterav1eb031.jpg]
EXHIBIT G DISCLOSURE OF BROKER RELATIONSHIPS 26248477.7



--------------------------------------------------------------------------------



 